Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 1 of 17 PageID #: 163




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

                                    :
  TAYLA GREENE                      :
  as Administrator of the Estate of the decedent
                                    :
  RONALD GREENE                     :
                              Plaintiff
                                    :
                                    :                                Civil Action
                  v.                :                                No. 20-0578
                                    :
  TROOPER DAKOTA DEMOSS and MASTER :
  TROOPER CHRIS HOLLINGSWORTH and :
  MASTER TROOPER KORY YORK and      :
  SERGEANT FLOYD MCELROY and        :
  LIEUTENANT JOHN CLARY and CAPTAIN :
  JOHN PETERS and COLONEL KEVIN     :
  REEVES and DEPUTY SHERRIF         :                            Jury Trial Demanded
  CHRISTOPHER HARPIN and DOE 1-5    :
  and JOHN DOE CORPORATION 1-3      :
                      Defendants.   :


                        PLAINTIFF’S FIRST AMENDED COMPLAINT

          NOW COMES Tayla Greene, Independent Administrator of the Estate of the

   Decedent, Ronald Greene, complaining of Defendants, Trooper Dakota Demoss, Master

   Trooper Chris Hollingsworth, Master Trooper Kory York, Captain John Peters, Lieutenant

   John Clary, Sergeant Floyd McElroy, Deputy Sherriff Christopher Harpin and Colonel Kevin

   Reeves seeking judgment in her favor for violations of the Decedent’s First, Fourth, and

   Fourteenth Amendment rights under the United States Constitution and Louisiana State Law.

   In support thereof, Plaintiff avers as follows:

                                                     PARTIES

     1. Ronald Greene, the Decedent, was at all relevant times a person of the full age and

         majority and a resident of west Monroe, Louisiana in Ouachita Parrish.

     2. Plaintiff Tayla Greene is the daughter of Ronald Greene, a person of the full age and of

                                                 Page 1
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 2 of 17 PageID #: 164




        majority, and a resident of Windemere, Florida. Tayla Greene sues on behalf of herself

        and as the personal representative of the Estate of Ronald Greene, deceased.

     3. Trooper Dakota Demoss was at all relevant times, a duly appointed Louisiana State

        Police Trooper acting within the scope of his employment and under color of law. He is

        hereby sued in his personal capacity.

     4. Captain John Peters was at all relevant times, a duly appointed Louisiana State Police

        Captain acting within the scope of his employment and under color of law. He is hereby

        sued in his personal capacity.

     5. Lieutenant John Clary was at all relevant times, a duly appointed Louisiana State Police

        Lieutenant acting within the scope of his employment and under color of law. He is

        hereby sued in his personal capacity.

     6. Sergeant Floyd McElroy was at all relevant times, a duly appointed Louisiana State

        Police Sergeant acting within the scope of his employment and under color of law. He is

        hereby sued in his personal capacity.

     7. Master Trooper Chris Hollingsworth was at all relevant times, a duly appointed

        Louisiana State Police Master Trooper acting within the scope of his employment and

        under color of law. He is hereby sued in his personal capacity.

     8. Master Trooper Kory York was at all relevant times, a duly appointed Louisiana State

        Police Master Trooper acting within the scope of his employment and under color of

        law. He is hereby sued in his personal capacity.

     9. Colonel Kevin Reeves was at all relevant times, a duly appointed Louisiana State Police

        colonel and superintendent acting within the scope of his employment and under color

        of law. Colonel Reeves is the highest-ranking member of the Louisiana State Police. He

                                                Page 2
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 3 of 17 PageID #: 165




        is hereby sued in his personal capacity.

     10. Deputy Sherriff Christopher Harpin was at all relevant times, a duly appointed Union

        Parish Deputy Sherriff’s Officer acting within the scope of his employment and under

        color of law. He is hereby sued in his personal capacity.

     11. Doe 1 is a member of the Louisiana State Police acting within the scope of his

        employment and under color of law. He or she is hereby sued in his or her personal

        capacity.

     12. Doe 2 is a member of the Louisiana State Police acting within the scope of his

        employment and under color of law. He or she is hereby sued in his or her personal

        capacity.

     13. Doe 3 is a member of the Louisiana State Police acting within the scope of his

        employment and under color of law. He or she is hereby sued in his or her personal

        capacity.

     14. Doe 4 is a member of the Louisiana State Police acting within the scope of his

        employment and under color of law. He or she is hereby sued in his or her personal

        capacity.

     15. Doe 5 is a member of the Louisiana State Police acting within the scope of his

        employment and under color of law. He or she is hereby sued in his or her personal

        capacity.

     16. John Doe Corporation 1 is a currently unidentified manufacturer of Electronic Control

        Weapons.

     17. John Doe Corporation 2 is a currently unidentified distributor of Electronic Control

        Weapons.

                                               Page 3
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 4 of 17 PageID #: 166




     18. John Doe Corporation 3 provides training to law enforcement on the use of Electronic

        Control Weapons.

                                  JURISDICTION AND VENUE

     19. Jurisdiction exists in this Honorable Court pursuant to 28 U.S.C. §§ 1331 and 1343 as this

        action is brought pursuant to 42 U.S.C. § 1983 to redress a deprivation of the Fourth and

        Fourteenth Amendment rights of the decedent Ronald Greene. Plaintiff further invokes the

        supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367 to adjudicate pendent

        state law claims.

     20. Venue is proper in this Honorable Court as Defendants’ constitutional violations and

        intentional torts and otherwise violative conduct occurred within the Western District of

        Louisiana.



                                      NATURE OF THE CASE

     21. The Administrator of the Estate of Ronald Greene bring this matter before the court

        seeking damages for the tragic and unnecessary death of their decedent Ronald Greene.

     22. Greene was brutalized by Louisiana State Police and Union Parish Deputy Officers

        which caused his death.

     23. The lethal force used against Greene was unprovoked, unjustified, unreasonable,

        excessive, and in violation of Greene’s rights under the United States Constitution and

        the laws of the State of Louisiana.

                                               FACTS

     24. On or about 12 a.m. on May 10, 2019, Greene was driving a silver Toyota CH-R on

        U.S. 80 in Monroe, Louisiana.

                                               Page 4
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 5 of 17 PageID #: 167




     25. Trooper Demoss contends that he attempted to initiate a traffic stop of Greene’s car.

     26. Trooper Demoss does not define any violation of the motor vehicle code that would

        justify a stop. Instead he contends that he observed a “traffic violation”.

     27. Greene did not stop his car and a vehicle pursuit ensued.

     28. Greene traveled along US 80 to LA 143 and into Union Parish where his car swerved,

        spun, and crashed into a wooded area.

     29. The front of Greene’s car did not make impact with a tree and his airbag did not deploy.

     30. The highest level of impact sustained by the car occurred in the rear driver side and said

        impact was moderate.

     31. Greene was able to exit the vehicle without assistance.

     32. Green was not injured and could walk, speak and otherwise function in a healthy

        manner after the crash.

     33. Almost immediately thereafter, Trooper Demoss and Master Trooper Hollingsworth

        arrived on the scene.

     34. Shortly thereafter, Captain Peters, Lieutenant Clary, Sergeant McElroy, Master Trooper

        York, and Deputy Sherriff Harpin arrived at the scene.

     35. Greene exited his car and began to apologize to the officers, telling them he knew he

        should have stopped the vehicle earlier.

     36. Officers pinned Greene down on the ground while he screamed ‘Oh my God.’”

     37. Greene was moaning, begging the officers to stop, and repeatedly saying “I’m sorry.”

     38. Despite Greene’s contrition and surrender, Trooper Demoss, Master Trooper

        Hollingsworth, Master Trooper York, Captain Peters, Lieutenant Clary, Sergeant


                                                Page 5
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 6 of 17 PageID #: 168




        McElroy, and Deputy Sherriff Harpin individually and in concert used lethal force

        against Greene.

     39. Trooper Demoss beat, smothered, and choked Greene despite the fact that he had

        surrendered, was not resisting, was in custody, and posed no threat.

     40. Master Trooper Hollingsworth beat, smothered, and choked Greene despite the fact that

        he had surrendered, was not resisting, was in custody, and posed no threat.

     41. Master Trooper York beat, smothered, and choked Greene despite the fact that he had

        surrendered, was not resisting, was in custody, and posed no threat.

     42. Lieutenant Clary beat, smothered, and choked Greene despite the fact that he had

        surrendered, was not resisting, was in custody, and posed no threat.

     43. Sergeant McElroy beat, smothered and choked Greene despite the fact that he had

        surrendered, was not resisting, was in custody, and posed no threat.

     44. Captain Peters beat, smothered, and choked Greene despite the fact that he had

        surrendered, was not resisting, was in custody, and posed no threat.

     45. Deputy Sherriff Harpin beat, smothered, and choked Greene despite the fact that he had

        surrendered, was not resisting, was in custody, and posed no threat.

     46. Despite Greene’s contrition and surrender Defendant officers used an electronic control

        weapon against Greene at least three times thus attacking his heart with massive

        amounts of electricity.

     47. It is currently unknown which officer or officers used electronic control weapon(s)

        because the Louisiana State Police and Colonel Reeves refused to produce or release

        bodycam footage, dashboard cam footage, discharge logs, use of force reports or any

        number of investigative materials that would identify who used lethal force.

                                               Page 6
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 7 of 17 PageID #: 169




     48. Trooper Demoss watched other officers beat, smother, choke, and use an electronic

        control weapon on Greene despite the fact that he had surrendered, was not resisting,

        was in custody, and posed no threat.

     49. Master Trooper Hollingsworth watched other officers beat, smother, choke, and use an

        electronic control weapon on Greene despite the fact that he had surrendered, was not

        resisting, was in custody, and posed no threat.

     50. Master Trooper York watched other officers beat, smother, choke and use an electronic

        control weapon on Greene despite the fact that he had surrendered, was not resisting,

        was in custody, and posed no threat.

     51. Lieutenant Clary watched other officers beat, smother, choke, and use an electronic

        control weapon on Greene despite the fact that he had surrendered, was not resisting,

        was in custody, and posed no threat.

     52. Sergeant McElroy watched other officers beat, smother, choke, and use an electronic

        control weapon on Greene despite the fact that he had surrendered, was not resisting,

        was in custody, and posed no threat.

     53. Captain Peters watched other officers beat, smother, choke, and use an electronic

        control weapon on Greene despite the fact that he had surrendered, was not resisting,

        was in custody, and posed no threat.

     54. Deputy Harpin watched other officers beat, smother, choke and use an electronic control

        weapon on Greene despite the fact that he had surrendered, was not resisting, was in

        custody, and posed no threat.

     55. The force used against Greene was unjustified, unreasonable, excessive, and in violation

        of Greene’s Fourth Amendment rights.

                                               Page 7
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 8 of 17 PageID #: 170




     56. The force used against Greene left him beaten, bloodied, and in cardiac arrest.

     57. An officer called for an ambulance at 12:29 a.m.

     58. When the Emergency Medical Technicians arrived at 12:51 a.m. they found Greene

        unresponsive. He was propped up against an officer’s leg, covered in blood with

        multiple “TASER” Barbs penetrating his body.

     59. Emergency Medical Technicians determined that Greene was in cardiac and respiratory

        arrest.

     60. Greene was placed on a gurney and transported to Glenwood Medical Center. He

        remained unresponsive when he arrived at 1:25 a.m.

     61. Greene was pronounced dead at 1:27 a.m.

     62. An initial report from Glenwood Medical Center listed the principle cause of Greene’s

        death as cardiac arrest. He was also diagnosed with an “unspecified injury of head.”

     63. Master Trooper Hollingsworth confirmed the vicious and unconstitutional nature of the

        Officers’ conduct by confessing that he choked and “beat the ever-loving fuck” out of

        Greene until he was spitting blood and went limp.

     64. Master Trooper Hollingsworth confirmed that this vicious and unconstitutional beating

        was inflicted by multiple officers and in the presence of multiple officers.

     65. All Defendants immediately began efforts to obfuscate the true nature of the conduct

        that caused Greene’s death. The following are examples of the Officers’ deceptions:

            a. Greene’s family was told that he had been killed in an auto accident.

            b. Greene’s mother was told that he had been killed immediately after hitting a tree.

            c. The call for Emergency Medical Services omitted any mention that force had


                                               Page 8
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 9 of 17 PageID #: 171




                been used.

            d. The sole police report produced to date does not indicate that force was used.

            e. Inconsistent versions of the Officers’ involvement with Greene were provided to

                medical treatment providers at Glenwood Hospital.

            f. The sole police report produced to date asserted that Greene was intoxicated

                prior to any toxicology examinations being conducted.

            g. Greene’s body was sent out of the State of Louisiana to conduct an autopsy,

                denying the right of the family to have a representative observe same.

            h. Green’s family has been denied access to video footage of the use of lethal force.

     66. Doctor Omokhuale, an emergency room physician at Glenwood confirms the Officers’

        deception and stated as follows:

                “obtaining more history from different law enforcement personal, the account of
                what happened was disjointed and does not add up. Different versions are
                present and family did not come to the emergency room. Family states they
                were told by law enforcement that patient died on impact with tree immediately
                after motor vehicle accident, but law enforcement state to me that patient out of
                the car and was running and involved in a fight and struggle where them where
                he was tased 3 times.”

     67. The Defendants persistent attempts to obfuscate the true nature of the conduct that

        caused Greene’s death were made because they were aware that their conduct was

        unconstitutional.

     68. The reality of the Officers conduct is revealed in the autopsy that found multiple signs

        of recent trauma, blunt force injuries to the head and face, facial lacerations, facial

        abrasions, facial contusions, scalp lacerations, blunt force injuries to the extremities, and

        abrasions and contusions over the left and right knees.

     69. These findings in conjunction with the excessive use of Electronic Control Weapons
                                                Page 9
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 10 of 17 PageID #: 172




        reveal the true nature of the Officers’ conduct.

     70. The Officers use of lethal force was malicious, unreasonable, and excessive.

     71. Colonel Reeves was aware of the true nature of the officer’s unconstitutional conduct.

        that the officers engaged in an unnecessary and vicious assault of Greene that resulted in

        his death.

     72. Despite knowing that officers under his command had murdered Greene, Colonel

        Reeves permitted the officers to continue to function as officers.

     73. Despite knowing that officers under his command had deprived Greene of his

        constitutional rights Reeves refused to produce or release bodycam footage, dashboard

        cam footage, discharge logs, use of force reports or any number of investigative

        materials that would reveal the unconstitutional conduct.

     74. For more than 14 months, Colonel Reeves engaged in an active effort to portray

        Greene’s death as car accident, refusing to allow any information about the incident to

        become public.

     75. The purpose of Colonel Reeves’ refusal to produce or release bodycam footage,

        dashboard cam footage, discharge logs, use of force reports or any number of

        investigative materials was to deny Plaintiff the right to institute an action to redress the

        deprivation of Greene’s constitutional rights.

     76. Colonel Reeves conspired with the officers to misrepresent, conceal, and obfuscate the

        true nature of their unconstitutional conduct.

     77. The purpose of Colonel Reeves’ misrepresentation, concealment, and obfuscation was

        to deny Plaintiff the right to institute an action to redress the deprivation of his

        constitutional rights.

                                                Page 10
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 11 of 17 PageID #: 173




     78. Does 1-5 are members of the Louisiana State Police and/ or related institutions who

        conspired with Demoss, Hollingsworth, York, Peters, Clary, McElroy, Deputy Harpin

        and Reeves to misrepresent, conceal, and obfuscate the true nature of the vicious

        unconstitutional conduct that caused Green’s Death.

     79. The purpose Does 1-5’s misrepresentation, concealment, and obfuscation was to deny

        Plaintiff the right to institute an action to redress the deprivation of his constitutional

        rights.

                             WRONGFUL DEATH - LA C.C. Art. 2315.2.

     80. Plaintiff hereby brings a Wrongful Death claim pursuant to LA C.C. Art. 2315.2.

     81. The actions of the Defendants, Trooper Demoss, Master Trooper Hollingsworth Master

        Trooper York, Captain Peters, Lieutenant Clary, Sergeant McElroy, Deputy Sherriff

        Harpin, and John Doe Corporations 1-3 caused the death of Ronald Greene.

     82. Plaintiff claims all available damages under the Louisiana Wrongful Death Statute for

        financial contributions and the loss of future services, support, society, comfort, affection,

        guidance, tutelage, and contribution that the Plaintiff’s decedent, Ronald Greene, would

        have rendered but for his traumatic, untimely and unnatural death.

     83. Plaintiff claims damages for payment for all medical expense, funeral expenses, and burial

        expenses.

                          SURVIVAL ACTION - LA C.C. Art. 2315.1

     84. Plaintiff hereby brings a Survival Action under the Louisiana Survival Statute, LA C.C.

        Art. 2315.1,

     85. Plaintiff claims all damages recoverable under the Statute, including but not limited to,

        loss of income both past and future income potential, as well as, pain and suffering prior


                                                Page 11
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 12 of 17 PageID #: 174




         to death, and for emotional distress suffered by Ronald Greene from the initiation of the

         attack upon him until the ultimate time of his death.

                     COUNT I: 42 U.S.C. § 1983 EXCESSIVE FORCE
      Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,
               Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin

     86. The preceding paragraphs are incorporated by reference as though laid out fully herein.

     87. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,

         Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin’s punching, kicking,

         beating, use of an Electronic Control Weapon, or other use of force all caused Ronald

         Greene’s mental anguish, pain, agony and untimely death.

     88. The actions of Trooper Demoss, Master Trooper Hollingsworth Master Trooper York,

         Captain Peters, Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin were

         intentional, excessive, and objectively unreasonable.

     89. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,

         Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin were acting under color

         of state law.

     90. Plaintiff seeks damages, including for the nature and extent of Decedent’s injuries, pre-

         death pain and suffering, emotional distress, and loss of life and enjoyment of life, as well

         as all available damages available under the law.

     WHEREFORE, Plaintiff demands judgment in her favor, and against Defendants pursuant

  to 42 U.S.C. § 1983, in an amount in excess of One Million Dollars ($1,000,000.00), including

  interest, delay damages, costs of suit, general and specific damages, including both survival and

  wrongful death damages, punitive and exemplary damages as provided by law, attorneys’ fees

  under U.S.C. 1985 and 1988, and any other remedies legally appropriate.



                                               Page 12
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 13 of 17 PageID #: 175




                     COUNT II: 42 U.S.C. BYSTANDER LIABILITY
      Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,
               Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin


     91. The preceding paragraphs are incorporated by reference as though laid out fully herein.

     92. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,

         Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin’s observed Ronald

         Greene being beaten, smothered, choked, and abused with an Electronic Control Weapon,

         which caused Ronald Greene’s mental anguish, pain, agony and untimely death.

     93. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,

         Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin’s knew that Ronald

         Greene being beaten, smothered, choked, and abused with an Electronic Control Weapon,

         was unconstitutional but failed to intervene despite having the opportunity to do so.

     94. Plaintiff seeks damages, including for the nature and extent of Decedent’s injuries, pre-

         death pain and suffering, emotional distress, and loss of life and enjoyment of life, as well

         as all available damages available under the law.

     WHEREFORE, Plaintiff demands judgment in her favor, and against Defendants pursuant

  to 42 U.S.C. § 1983, in an amount in excess of One Million Dollars ($1,000,000.00), including

  interest, delay damages, costs of suit, general and specific damages, including both survival and

  wrongful death damages, punitive and exemplary damages as provided by law, attorneys’ fees

  under U.S.C. 1985 and 1988, and any other remedies legally appropriate.

              COUNT III 42 U.S.C. § 1983 DENIAL OF ACCESS TO COURTS
      Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,
   Lieutenant Clary, Sergeant McElroy, Colonel Kevin Reeves, Deputy Sherriff Harpin, and Does
                                              1-5

     95. The preceding paragraphs are incorporated by reference as though laid out fully herein.


                                               Page 13
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 14 of 17 PageID #: 176




     96. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,

        Lieutenant Clary, Sergeant McElroy, Colonel Reeves, Deputy Sherriff Harpin, and Does

        1-5 conspired to misrepresent, conceal, and obfuscate the unconstitutional conduct that

        caused Ronald Greene’s mental anguish, pain, agony and untimely death.

     97. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,

        Lieutenant Clary, Sergeant McElroy, Colonel Reeves, Deputy Sherriff Harpin, and Does

        1-5 acted individually and in concert to misrepresent, conceal, and obfuscate the

        unconstitutional conduct that caused Ronald Greene’s mental anguish, pain, agony and

        untimely death.

     98. The actions of Trooper Demoss, Master Trooper Hollingsworth Master Trooper York,

        Captain Peters, Lieutenant Clary, Sergeant McElroy, Trooper Reeves, Colonel Reeves,

        Deputy Sherriff Harpin, and Does 1-5 intentionally concealed from the public and

        Plaintiff the true facts about Greene’s death, which would form the basis for Plaintiff’s

        claims for redress.

     99. Plaintiff has a property interest in pursuing claims on behalf of Ronald Greene for the

        violation of his constitutionally-protected rights.

     100.       The misrepresentation, concealment, and obfuscation of these facts led to an

        ongoing delay in Plaintiff knowing the truth and a delay in instituting this action in

        violation of the First and Fourteenth Amendments.

        WHEREFORE, Plaintiff demands judgment in her favor, and against Defendants

     pursuant to 42 U.S.C. § 1983, in an amount in excess of One Million Dollars

     ($1,000,000.00), including interest, delay damages, costs of suit, general and specific

     damages, including both survival and wrongful death damages, punitive and exemplary



                                               Page 14
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 15 of 17 PageID #: 177




     damages as provided by law, attorneys’ fees under U.S.C. 1985 and 1988, and any other

     remedies legally appropriate.

                                  COUNT IV: BATTERY
      Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain Peters,
               Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin


     101.          The preceding paragraphs are incorporated by reference as though laid out fully

         herein.

     102.          Trooper Demoss, Master Trooper Hollingsworth Master Trooper York, Captain

         Peters, Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin beat, smothered,

         choked, and abused Ronald Greene with an Electronic Control Weapon, which caused

         him mental anguish, pain, agony and untimely death.

     103.          The actions of Trooper Demoss, Master Trooper Hollingsworth Master Trooper

         York, Captain Peters, Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin

         were intentional, harmful, and offensive.

     104.          Plaintiff seeks damages, including for the nature and extent of Decedent’s

         injuries, pre-death pain and suffering, emotional distress, and loss of life and enjoyment

         of life, as well as all available damages available under the law.

     WHEREFORE, Plaintiff demands judgment in her favor, and against Defendants in excess

  of One Million Dollars ($1,000,000.00), including interest, delay damages, costs of suit, general

  and specific damages, including both survival and wrongful death damages, punitive and

  exemplary damages as provided by law.




                                                 Page 15
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 16 of 17 PageID #: 178




                                COUNT V: PRODUCT LIABILITY
                                    Corporate John Does 1-3


     105.          The preceding paragraphs are incorporated by reference as though laid out fully

         herein.

     106.          John Doe Corporations 1-3 are the manufacturer, distributor, marketer, and

         training providers of Electronic Control Weapons in the Louisiana State Police

         Department and Union Parish Sherri’s Office.

     107.          John Doe Corporations hold their Electronic Control Weapons out as a safe tool

         for Law Enforcement to use.

     108.          John Doe Corporations were aware of that cardiac arrest and death are substantial

         risks associated with Electronic Control Weapons.

     109.          Nonetheless, John Doe Corporations continued to market and sell Electronic

         Control Weapons.

     110.          Upon information and belief, an Electronic Control Weapon produced by John

         Doe Corporations was used during the lethal assault of Ronald Greene.

     111.          As a result of the assault and defects or inherent dangers of the Electronic Control

         Weapons produced by John Doe Corporation, Ronald Greene died from cardiac arrest.

     112.          Plaintiff seeks damages, including for the nature and extent of Decedent’s

         injuries, pre-death pain and suffering, emotional distress, and loss of life and enjoyment

         of life, as well as all available damages available under the law.

     WHEREFORE, Plaintiff demands judgment in her favor, and against Defendants in excess

  of One Million Dollars ($1,000,000.00), including interest, delay damages, costs of suit, general

  and specific damages, including both survival and wrongful death damages, punitive and



                                                 Page 16
Case 3:20-cv-00578-TAD-KDM Document 25 Filed 10/05/20 Page 17 of 17 PageID #: 179




  exemplary damages as provided by law.




                                                    Respectfully Submitted,


                                                    /S/ Mark V. Maguire
                                                    Mark V. Maguire, Esquire
                                                    McELDREW YOUNG PURTELL
                                                    123 South Broad Street
                                                    Philadelphia, PA 19109




                                                    /S/ Ronald Haley
                                                    Ronald Haley, Esquire
                                                    HALEY AND ASSOCIATES
                                                    8211 Goodwood Blvd Ste E,
                                                    Baton Rouge, LA 70806




                                          Page 17
